615 P.2d 1391 (1980)
KETCHIKAN RETAIL LIQUOR DEALERS ASSOCIATIONS, Herb Chambers and William Marks, Appellants,
v.
STATE of Alaska, ALCOHOLIC BEVERAGE CONTROL BOARD, Appellee.
No. 3697.
Supreme Court of Alaska.
May 6, 1980.
Before RABINOWITZ, C.J., and CONNOR, BOOCHEVER and BURKE, JJ.

ORDER
On consideration of the petition for rehearing filed November 19, 1979, and the response to the petition filed March 26, 1980,
IT IS ORDERED:
The petition for rehearing is granted for the limited purpose of amending opinion 1963 filed November 9, 1979 (602 P.2d 434). On page 439, footnote 15, in the first line of the second paragraph, the words "with disapproval" are stricken.
In all other respects, the petition for rehearing is denied.
RABINOWITZ, C.J., dissents, and would grant the petition for rehearing in its entirety.
MATTHEWS, J., not participating.